Title: From Thomas Jefferson to J. Phillipe Reibelt, 9 January 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Jan. 9. 05
                  
                  The Manuel of the Museum & Aldini with the engraving of the K. of Prussia & the map of the US. came safe to hand. as the Annals of the Museum & the Gallery will probably cover most of the same subjects, I decline taking the Manuel, as also Aldini. the engraving is not in a line in which I meddle. the Secretary of state keeps the map and will direct paiment. the other objects are delivered to the stage office as a properer conveyance than the mail for which they are too bulky. altho’ privileged in the mail myself, it is at the expence of the public which pays the postage and which therefore it is my duty to restrain to it’s proper objects of correspondence. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Have you a copy of Palladio’s architecture? I ask on behalf of a friend. Portage is paid at the stage office already by me for the packet now returned. the 2. boxes of books were delivered some time ago to Capt. Tingey at the navy yard of this place who is sending a vessel round to Baltimore as soon as the river opens.
                  
               